Citation Nr: 1722295	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  08-20 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and posttraumatic stress disorder (PTSD) for accrued benefits purposes.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel
INTRODUCTION

The Veteran had active duty service in the United States Marine Corps from September 1991 to September 1995, with additional time served in active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Army National Guard.  The Veteran died on May [REDACTED], 2006, and the Appellant is the Veteran's ex-spouse and guardian of his children.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office.  The Board previously remanded these issues in January 2012, January 2014, and September 2015.

In Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) the United States Court of Appeals for Veterans Claims (Court) held that in determining the scope of a claim the Board must consider the claimant's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  The Board notes that the Veteran was diagnosed with bipolar disorder and with PTSD.  In light of the Court's decision in Clemons, the Board has recharacterized the issue on appeal as described above.  


FINDINGS OF FACT

1.  The probative, competent evidence is against a finding that the Veteran's acquired psychiatric disorder was related to active duty service.

2.  The Veteran's death certificate shows that he died in May 2006, and the immediate cause of death was due to hypoxia, bilateral pulmonary embolism, deep vein thrombosis, and diabetes mellitus.  

3.  At the time of the Veteran's death, service connection had been established for tinea versicolor only.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2016).

2.  The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1103, 1130, 1310 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.300, 3.303, 3.307, 3.309, 3.311, 3.312 (2016).      


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board notes that an unfavorable mental health nexus opinion as submitted to the record in 2012 pursuant to the January 2012 remand directive.  

The Board concedes that ordering additional development in this case was error.  Under 38 U.S.C.A. § 5121(a) (West 2014), as it existed at the time of the Veteran's death in May 2006, the record on the Appellant's accrued benefits claim is closed.  This means that the determination of whether accrued benefits should be awarded "must be determined based on evidence that was either physically or constructively in [the deceased claimant's] file at the time of his death".  Ralston v. West, 13 Vet. App. 108 113 (1999); see also Jackson v. Shinseki, 26. Vet. App. 460, 465 (2014).  

In 2008 Congress enacted 38 U.S.C.A. § 5121A that allowed for a surviving spouse to be substituted for a veteran at his or her death, but this regulation was not applicable at the time of the Veteran's death. 

In typical situations involving veterans (or, as in this case, the ex-spouse of a veteran) who seek additional compensation for their disability, if there is not adequate information to address an issue a remand for a VA medical opinion is required.  This would be the clear rule in the vast majority of cases in Veterans Law.  This case is the exception to that rule.   

Given this error, the Board is legally incapable of reviewing the acquired opinion or referring to it in any way in the decision.  Therefore, as required, the analysis will not reflect any mention of this opinion or its rationale.  In any event, this does not prejudice the case as the evidence the Board will not cite provides evidence against this claim. 

Service Connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

The Veteran, and now the Appellant asserts that the Veteran had a mental health disability as a result of his military service.  The Appellant reported that the Veteran began having mental health problems during service but did not report them.  She asserted that due to the Veteran's illness he was assigned to a less demanding job in service.  The Veteran and Appellant reported several stressors, including doing a jump during service where his parachute did not open immediately and he was in a free-fall briefly, and that he witnessed his friend shooting himself in the hand with a pistol which caused them to sound a 13 alarm, and having witnessed a helicopter crash in San Diego.  The Veteran testified at an RO hearing that his mental health symptoms caused him to become irritable and that he saw spirits.

As it pertains to a current disability, the Veteran was diagnosed with bipolar disorder in 2002, and he was diagnosed with PTSD (non-combat related) in 2004.  Therefore, the Board finds that he has a current psychiatric disorder diagnosis for service-connection purposes.

As it pertains to an in-service event, the treatment notes are silent for any treatment for or diagnosis of a mental health disability during active duty service or within one year of separation from service.  Neither the Veteran nor the Appellant has contended that the Veteran sought treatment for a mental health disability during service.  The Appellant has asserted that the Veteran had mental health symptoms during service, but that he never reported them.  The Board notes that the claims file contains several buddy statements from friends and family members all indicating that the Veteran had a mental health disability after he separated from service.  However, the Veteran's service treatment records show no mental health symptoms, and at separation the Veteran's report of medical history did not report any mental health deficits.  Additionally, his separation examination was normal with no reference to mental health symptomatology.  

The Veteran's first mental health treatment after separation was an inpatient hospitalization in January 1999, where he carried the diagnosis of psychosis.  The Veteran continued to seek mental health treatment, but was not diagnosed with bipolar disorder until 2002 and was not diagnosed with PTSD until 2004.  Regardless, all of his mental health treatment and diagnoses were after separating from active duty service.  

The Board notes that the RO has verified that the Veteran had periods of ACDUTRA from March 1999 to March 2000, and INACDUTRA for various periods from April 1999 to August 2001.  Under VA regulations, in addition to a disability incurred in or aggravated by active duty, service connection may be granted when the individual concerned was disabled or died from a disease or injury, incurred or aggravated in the line of duty during a period of ACDUTRA, and when the individual became disabled or died from an injury incurred or aggravated in line of duty during INACDUTRA. 38 U.S.C.A. § 101 (24) (West 2014); 38 C.F.R. § 3.6 (2016). A claimant may also be service connected for an injury or, (in the case of ACDUTRA and/or a disease), incurred while proceeding directly to or returning directly from ACDUTRA or INACDUTRA training. 38 C.F.R. § 3.6 (e).  In this case the Veteran's first treatment and diagnosis for a mental health disability was in January 1999, after his separation from active duty service but before his periods of ACDUTRA and INACDUTRA, which would make those periods ineligible.  

As there is no competent evidence of a mental health disability in service or within the requisite periods, competent evidence linking the current condition with service is required to establish service connection.  In this case, there is no medical opinion of record at the time of the Veteran's death that the Board will consider.  

Nonetheless, the Board has considered the lay statements in the record, to include the submitted buddy statements as well as the statements from the Veteran and Appellant, all describing the Veteran's mental health symptomatology.  The Board notes that there have been diagnoses of PTSD and bipolar disorder, but there is no medical evidence to support a nexus between the symptomatology and active duty service.  The Appellant has asserted that the Veteran did not seek treatment during service due to pride, but there is no evidence that he sought treatment immediately after service or that he reported symptoms during service that would have been consistent with a mental health disability, such as sleep loss, nightmares, worries, or periods of unconsciousness.  While not dispositive, the Board notes that there was also some evidence of malingering when the Veteran sought treatment in 2002 for his bipolar disorder.  

Overall, there is no evidence of mental health treatment in service, or symptoms that would lead to a mental health disability (such as sleep loss, nightmares, or anxiety).  The Board notes that when the Veteran was interviewed by a treatment provider in 2002, he denied having mental health treatment or reporting symptoms prior to this.  There is no evidence that the Veteran was diagnosed with bipolar disorder or PTSD prior to 2002, seven years after separation from service.  As it pertains to the Appellant's claim for PTSD, the Board notes that the Veteran had no PTSD symptomatology (and was even diagnosed with non-combat PTSD originally).  The first time the Veteran reported having nightmares and panic symptoms was at the RO hearing in 2005, where he had a vested interest in the outcome.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (in assessing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  Moreover, as will be discussed, there was no verifiable stressor for PTSD.  

While the Appellant believes that the Veteran's mental health disability is related to service, as a lay person, the Appellant has not shown that she has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of a mental health disability are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, her opinion as to the diagnosis or etiology of the Veteran's mental health disability is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his mental health disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Appellant's own opinion regarding the etiology of the Veteran's mental health disability is not competent medical evidence.  The Board finds the lack of medical evidence to be more probative than the lay assertions.

In addition, the Board notes that the RO has tried several times to verify the Veteran's PTSD stressors.  There was insufficient evidence to verify the Veteran's parachute opening stressor and the fellow service member being shot in the hand.  In 2015 the RO attempted to verify the Veteran's witnessed helicopter crash at Camp Pendleton in 1995, but was unable to do so.  The RO contacted the Naval Safety Center for information and received a negative response, and the RO requested the Veteran's service and treatment records from the National Personnel and Records Center which confirmed the Veteran's service at Camp Pendleton.  The RO then contacted the Marine Corps Archives and Special Collections to verify a helicopter crash, but received a negative response.  The Board notes that the Joint Services Records Research Center does not process requests for the United States Marine Corps.  

Based on this evidence, the Veteran's stressors could not be verified.  Regardless, there is no medical evidence of a link between current symptomatology and the claimed in-service stressor.  Given the lack of nexus between the Veteran's claimed mental health disability and active duty service, the Board finds that entitlement to service connection must be denied.  In making this determination the Board has considered the benefit of the doubt doctrine, however as the preponderance of the evidence is against the Appellant's claims this doctrine is not for application and service connection must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinki, 1 Vet. App. 49 (1990).

Cause of Death

Dependency and indemnity compensation is available to a surviving spouse who can establish, among other things, that the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310.  Service connection for the cause of the Veteran's death can be established by showing that a service-connected disability was either the principal cause of death or a contributory cause of death.  38 C.F.R. § 3.312 (a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110 and 1112 (West 2014).  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312 (b).

A contributory cause of death is one that contributed substantially or materially to death, combined to cause death, and aided or lent assistance to the production of death.  38 C.F.R. § 3.312 (c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (c).  Although there are primary causes of death that by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature. 

As noted, in this case the Veteran's cause of death was due to hypoxia, bilateral pulmonary embolism, deep vein thrombosis, and diabetes mellitus.  At the time of his death, the Veteran's only service-connected disability was tinea versicolor; therefore, none of his causes of death were considered service-connected disabilities.  

The Appellant has contended that the Veteran had deep vein thrombosis and pulmonary embolism for many years but that he did not seek treatment for them; she asserted that this was due to his mental health symptoms.  Assuming arguendo that the Veteran had deep vein thrombosis and pulmonary embolism for many years, there is still a lack of nexus between those disabilities and active duty service, and neither the Veteran nor the Appellant has ever contended that those disabilities were related to service.  There is no mention of any of these disabilities in the service treatment records, and this has not been suggested by the Appellant.  Moreover, as noted service connection has not been established for a mental health disability.  The Appellant has also asserted that the medication the Veteran received from VA caused diabetes, which was one of his contributory causes.  However, there is no medical evidence to confirm this; the Veteran's treatment records did not show significant treatment for diabetes, and as discussed, there is nothing to suggest that the Veteran's diabetes was related to active duty service.  

The Appellant has contended that she was told that the Veteran's medical conditions were service-connected by VA treatment providers, but there is no evidence of this outside of her lay statements.  Moreover, entitlement to service connection is not a determination made by VA treatment providers.  

Despite the Appellant's assertions, the Veteran's only service-connected disability at the time of his death was tinea versicolor, which was not one of his causes of death or related to one of the causes of death.  The Appellant has not disputed that the Veteran's tinea versicolor was not a cause of his death.  

Given that the sum of the evidence suggests that a disability incurred in or aggravated by service did not cause or contribute to the Veteran's death, service connection for the cause of his death is not warranted.  The preponderance of the evidence is against the claim, thus the benefit of the doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49.

ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and PTSD for accrued benefits purposes is denied.

Entitlement to service connection for the cause of the Veteran's death is denied.



Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


